Citation Nr: 1228073	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  03-37 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for gouty arthritis, bilateral ankles.

4.  Entitlement to service connection for a vision disorder of the left eye.

5.  Entitlement to service connection for an undiagnosed illness manifested by joint and muscle pain.

6.  Entitlement to service connection for an undiagnosed illness manifested by changes in vision.

7.  Entitlement to service connection for an undiagnosed illness manifested by fatigue.

8.  Entitlement to service connection for an undiagnosed illness manifested by headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1974 to October 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2003, April 2005, and March 2006 rating decisions of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).  In his July 2006 substantive appeal the Veteran requested a Travel Board hearing.  He was scheduled for such hearing, but advised the RO that he was unable to attend on the scheduled date in April 2011.  He asked that it be rescheduled after mid-June 2011.  The hearing was rescheduled in September 2011, when the Veteran failed to report.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009 the RO received from the Veteran additional, pertinent VA medical records which addressed treatment for fibromyalgia and gout.  The records were dated in September 2009 and were added to the claims file subsequent to the supplemental statement of the case (SSOC) issued in August 2009.  The Veteran's claims folders were transferred to the Board in January 2012.  Where the RO has not provided an SSOC after the receipt of new evidence in a pending appeal, the Board is compelled to remand in order to ensure due process to the Veteran.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2011).

Regarding diabetes mellitus and sleep apnea, the SOC issued in October 2003 refers to a VA examination performed at the Loma Linda, California VA Medical Center (MC) February 25, 2003.  A close review of the record did not reveal a report of such VA examination.  In fact, a review of the claims folders (and the Virtual VA electronic record) found that VA treatment records from November 2002 to February 2005 and those generated since September 2009 have not been associated with the record.  Because any such records are constructively of record, and, (especially the February 2003 VA examination report) are pertinent to the matters at hand, they must be sought.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2Vet. App. 611 (1992).

Regarding the claims of service connection for a bilateral ankle disorder claimed as gouty arthritis, joint and muscle pain, changes in vision and a vision disorder of the left eye, fatigue, and headaches, the Board notes that the September 2009 VA treatment record reported a diagnosis of fibromyalgia.  Fibromyalgia has been defined as a "medically unexplained chronic multisymptom illnesses" by VA.  See 38 C.F.R. § 3.317.  VA's Compensation & Pension service created a specialized examination worksheet to guide examiners in exams for fibromyalgia, which notes that a history of a constellation of symptoms such as frequent musculoskeletal pain, headaches, gastrointestinal symptoms and depression, is key to the determination of the diagnosis and etiology of this disability.  Given the current level of symptoms experienced by the Veteran, the Board finds that an additional VA examination that addresses the unique constellation of symptoms incident to fibromyalgia and determines whether such diagnosis is appropriate for the Veteran is needed.

Accordingly, the case is REMANDED for the following:

1. Secure for the record pertinent VA treatment records

a. from November 2002 to February 2005 (including the report of a February 25, 2003 VA examination performed in connection with the diabetes mellitus and/or sleep apnea claims at the Loma Linda, California VAMC), and 

b. from September 2009 to the present.

2. The RO should then arrange for the veteran to undergo a VA fibromyalgia examination to determine whether a diagnosis of fibromyalgia is appropriate.  He should be properly notified of the examination and of the consequences of his failure to appear.  His claims files must be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary must be conducted and the results reported in detail.  

a. Based on the examination and the review of the file, the examiner must specifically determine whether or not the Veteran has fibromyalgia.  A rationale for any opinion offered is requested.

b. If fibromyalgia is not diagnosed, the examiner should identify all diagnostic entities responsible for:

i. the Veteran's claimed joint and muscle pain, including whether he has gouty arthritis of the ankles, stating which symptoms are associated with each entity; and  
ii. the Veteran's claimed changes in vision, including a left eye vision disorder; and 

iii. the Veteran's claimed fatigue; and 


iv. the Veteran's claimed headaches.

c. For each diagnosed condition, the examiner should render an opinion as to whether it is as least as likely as not (a 50% or greater probability) that such disability is etiologically related to the Veteran's active military service.  

The examiner must explain the rationale for all opinions.

d. If there are any symptoms that are determined to not be associated with a known clinical diagnosis, further appropriate specialist examinations will be required to address these findings, and should be ordered by the primary examiner.  In such instance, the examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.  For each diagnosed condition, the examiner should render an opinion as to whether it is as least as likely as not that such disability is etiologically related to the Veteran's active military service.  The examiner should explain the rationale for all opinions.

3. Thereafter, readjudicate the Veteran's claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

